Name: 88/530/EEC: Commission Decision of 7 October 1988 on the improvement of the efficiency of agricultural structures in Greece pursuant to Council Regulation (EEC) No 797/85 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-10-25

 Avis juridique important|31988D053088/530/EEC: Commission Decision of 7 October 1988 on the improvement of the efficiency of agricultural structures in Greece pursuant to Council Regulation (EEC) No 797/85 (Only the Greek text is authentic) Official Journal L 291 , 25/10/1988 P. 0079 - 0079*****COMMISSION DECISION of 7 October 1988 on the improvement of the efficiency of agricultural structures in Greece pursuant to Council Regulation (EEC) No 797/85 (Only the Greek text is authentic) (88/530/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Greek Government on 16 May 1988 notified Decision No 937/88 of the Prices and Incomes Commission approving the programme of economic aids for the mountain- and hill-farming regions and less-favoured regions for 1988 and the decision of the Minister of Agriculture (No 262988/88) implementing Decision No 937/88 of the Prices and Incomes Commission; Whereas, under Article 25 (3) of Regulation (EEC) No 787/85 the Commission has to decide whether the conditions for a financial contribution by the Community are satisfied, in the light of the compatibility of the said legislation with the abovementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions satisfy the conditions and are compatible with the objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Decision No 937/88 of the Prices and Incomes Commission of the Hellenic Republic approving the programme of economic aids for the mountain- and hill- farming regions and less-favoured regions for 1988 and Decision No 262988/88 of the Minister of Agriculture implementing Decision No 937/88 of the Prices and Incomes Commission satisfy the conditions for a financial contribution by the Community to the common measure referred to in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 7 October 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.